Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 with supplemental documents and fees filed 4/14/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-21 directed to an invention non-elected without traverse.  Accordingly, claims 11-21 been cancelled.  Examiner notes that the withdrawn claims not being updated with the elected claims and clarification that such claims would not be eligible for rejoinder should the elected apparatus become allowable was indicated in both the final rejection of 10/15/2020 and the advisory action of 3/2/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11-21: cancelled

Allowable Subject Matter
Claims 1, 4, 6-8, and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the specific combination of claimed elements, in particular the door assembly for a vehicle with an outer panel made of metal and having a rocker sill area and a beltline area presenting a portion of an outer periphery of the outer panel and including a styled outer surface, a reinforcement member separate from the outer panel and made as at least one piece of metal and having an outer periphery which generally matches extends along the outer periphery of the outer panel with the reinforcement member including a beltline reinforcement, side portions, and a lower portion surrounding an opening with the side portions and lower portion of the reinforcement extending from the opening and away from the outer panel and the beltline reinforcement being attached to the outer panel along the beltline area of the outer panel, a module made as a single integral piece of non-metallic material covering the opening of the reinforcement member with a portion of an outer periphery of the module being surrounded by the side portions and the lower portion of the reinforcement member which extend away from the outer panel, and the module being fixedly attached to the reinforcement member; a window disposed between the reinforcement member and the module; and the module including an inner beltline reinforcement disposed adjacent the beltline reinforcement of the reinforcement member, and the module including a window frame providing a closed shape around an opening, and the module capable of supporting a pair of window channels and a window regulator.
While the prior art shows similar door structures, such as US 2007/0125003 included on the Notice of References Cited of 4/15/2020 and in the IDS of 10/22/2020, the prior art does not teach or motivate the structural arrangement in combination with the material details.  US 2007/0125003 shows a similar outer panel 20 with separate reinforcement member 21,22,23,24 and module 1, the module 1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



cak